 


110 HCON 23 IH: Expressing the sense of Congress that the President should not order an escalation in the total number of members of the United States Armed Forces serving in Iraq.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 23 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Kucinich (for himself, Mr. Cummings, Mr. DeFazio, Mr. Jackson of Illinois, Ms. Woolsey, Mr. Serrano, Mr. Johnson of Georgia, Ms. Lee, Mr. Clay, Mr. Fattah, Ms. Kilpatrick of Michigan, Mr. Lynch, Mr. Holt, Ms. Carson, Mr. Davis of Illinois, Ms. Moore of Wisconsin, Mr. Wu, Mr. Capuano, Ms. Watson, Mr. Stark, Mr. Conyers, and Mr. Grijalva) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President should not order an escalation in the total number of members of the United States Armed Forces serving in Iraq. 
 
 
Whereas more than 3005 members of the United States Armed Forces have been killed as part of the ongoing combat operations in Iraq; 
Whereas the Department of Defense has estimated that 22,834 members of the Armed Forces have been wounded as part of the ongoing combat operations in Iraq; 
Whereas the Congressional Research Service has estimated that $379,000,000,000 have been appropriated by Congress to finance ongoing combat operations in Iraq; 
Whereas top United States military commanders have expressed concern about the state of readiness of the Armed Forces since units and members of the Armed Forces have had to serve multiple tours of duty in Iraq; 
Whereas the presence of the Armed Forces in Iraq has fueled a civil war in Iraq that has placed members of the Armed Forces and Iraqi civilians at great risk; 
Whereas the President has signaled his intention to order an escalation of the number of members of the Armed Forces serving in Iraq to record totals in hopes of resolving the civil war; 
Whereas, in testimony before the Committee on Armed Services of the Senate, General John Abizaid, the head of the United States Central Command, stated: I met with every divisional commander, General Casey, the Corps commander, General Dempsey. We all talked together. And I said, in your professional opinion, if we were to bring in more American troops now, does it add considerably to our ability to achieve success in Iraq? And they all said no. And the reason is, because we want the Iraqis to do more. It's easy for the Iraqis to rely upon to us do this work. I believe that more American forces prevent the Iraqis from doing more, from taking more responsibility for their own future.; 
Whereas several former United States military leaders have expressed the opinion that there is no military solution in Iraq, rather there is only a political solution; and 
Whereas the American people in the November elections voted for a change in the President’s current Iraq policy: Now, therefore, be it 
 
That it is the sense of Congress that the President should not order an escalation in the total number of members of the United States Armed Forces serving in Iraq. 
 
